DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 11/23/2021, by adding the limitation “the identification information is a cartographic data attribute defined by the geographic information service, and the step of determining identification information further comprises:  providing multiple reference objects, wherein each of the reference objects has corresponding identification information; determining, according to a distance relationship between the location information and at least one matching reference object, wherein the location information belongs to a cartographic data type of the reference objects; and excluding the initial messages not belonging to the cartographic data type of the reference objects; and generating a preprocessed message, wherein the preprocessed message comprises the identification information and the notification content” to independent claims 1, 11 and 22 overcome the rejections set forth in the Final Office Action dated 10/06/2021. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-34 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Smith (US 20160127881) teaches the concepts of receiving an initial message, wherein the initial message comprises a notification content corresponding to location information (FIG. 6E,  Par. 121, “mobile device may send and/or receive current location information to and from a network component”), and the location information is defined by a geographic coordinate system (FIG. 1 and Par. 55); determining identification information according to the location information wherein the identification information is provided by a geographic information service (Par. 56, 
Another prior art reference, French (US 20120262289), teaches the features of a processor to provide preprocessed message and at least one notification device with a message received from the portable monitoring device during the predetermined period, such that the message includes the location of the environment and a pre-selected warning. See claim 15.  While the prior art teaches the fundamental features of accessing a network via a first interface or a second interface, the prior art does not disclose or fairly suggest the detailed specifics of how specifically the identification information is performed as a cartographic data attribute defined by the geographic information service, and the how step of determining identification information further comprises providing multiple reference objects, such that each of the reference objects has corresponding identification information; determining, according to a distance relationship between the location information and at least one matching reference object, wherein the location information belongs to a cartographic data type of the reference objects; and excluding the initial messages not belonging to the cartographic data type of the reference objects; and generating a preprocessed message, such that the cartographic data attribute includes one-way or two-road types as a feature of invention described by applicant. 
 Specifically the prior art does not disclose or fairly suggest the limitation: "receiving an initial message, wherein the initial message comprises a notification content corresponding to location information, and the location information is defined by a geographic coordinate system; determining identification information according to the location information, wherein the identification information is provided by a geographic information service, the identification information is a cartographic data attribute defined by the geographic information service, and the step of determining identification information further comprises: providing multiple reference objects, wherein each of the reference objects has corresponding identification information; determining, according to a distance relationship 
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644